Opinion,
Mr. Justice Williams:
The form of action in this case is trover. The plaintiff claimed to recover the value of eight railroad bonds given for $1,000 each, sixty shares of the preferred stock of the Catawissa Railroad Co., and ten shares in the Fire Association of Philadelphia, having an aggregate value as is alleged of $18,000. To entitle the plaintiff to recover, it was necessary that she should show a wrongful taking of these securities, a wrongful appropriation of them, or a wrongful detention of them from the owner.
The plaintiff was a witness in support of her claim, and gave an account of the manner in which her securities came into the hands of the defendant, and the business relations existing between them. He had failed in business, and been adjudged a bankrupt. He was anxious to get into business again, and applied to Mrs. Borland as a friend. He told her he needed a friend to help him, and that if she would let him have some of *283her stocks he could get upon his feet again. She was disposed to help him and tells what she did in response to his appeal: “I gave him some Catawissa preferred stock, but after-wards got it back......I gave him some Titusville stock, five hundred shares, and afterwards four bonds of the Buffalo, Pittsburgh & Western for $1,000 each. He was to use them, we were to get the interest; they were not to be sold, but to be returned......Pie afterwards got fifty shares of Catawissa preferred; he was only to use $450; he kept the whole. Then he got ten shares of Catawissa preferred. I told him to lift a loan of $411......He paid it off...... I gave him ten shares of Fire Association; he got me $900 and gave it to me, and said I could have more.” Several statements of account rendered by Stokes to Mrs. Borland were also given in evidence by the plaintiff, which showed the receipt of stocks and bonds by the defendant, his sales or other disposition of them, and the appropriation made of the proceeds. The accounts extended over several years, and covered quite a large amount.
Mrs. Borland claims that there is a balance shown to be due her of some $2,000, while the defendant insists that some $8,000 are due to him. It is not important at this time to determine which of them is right. It is enough for the purposes of this case if the relation between the parties is that of debtor and creditor. It seems very clear from the whole of the evidence on the part of the plaintiff that the defendant was put in possession of the securities that appear in the statements of account, by the plaintiff, for the express purpose of assisting him to start in business, or to be converted into money for her own use. The use of them by the defendant in some proper business way was the very purpose for which they were placed in his hands. He could not be helped to get upon his feet by the mere custody of those securities. They were put in his hands to be used. Mrs. Borland says, “ he was to use them; we were to get the interest.” It is no doubt true that he promised to replace the securities, so that Mrs. Borland’s investments should continue substantially as they were; but, like any other promise to pay for or to replace borrowed articles, it created only a debt to be enforced by an action on the contract. There was no evidence which the court could submit *284to the jury upon the subject of a wrongful taking, for the securities were delivered by the plaintiff or on her order. It is equally clear that there was no wrongful appropriation or detention, for they were placed in his hands to help him start again in business. The relation of the parties was simply .that of debtor and creditor. Mrs. Borland’s security for her bonds and stocks was in the business capacity and integrity of the borrower. She must content herself with the security on which her loans were made, and if it fails to meet her expectations an action of trover must, under the evidence, prove equally disappointing.
The judgment is affirmed.